DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is a non-final, first action on the merits, in response to continuation application filed July 31, 2020.  Claims 1-20 are currently pending.  

Priority
Certified copy of priority document Application No. 2018-043059, dated March 09, 2018, is acknowledged which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 7/31/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 8, 11, 15, is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Stauffer et al Yoshioka et al (hereinafter Stauffer) (US 2017/0213165) (7,419,095).
	Regarding claims 1, 8, 15, Stauffer discloses a personal item detection method (computing components or units or devices with reference to processing tasks, configured to execute one or more applications that cause processing device to process, para. 0022) comprising: 
acquiring a destination for the user (paras. 0011, 0030); 
determining whether the user is in a vehicle (discloses in an embodiment displaying the identifier that includes displaying a likeness of the passenger, that is, whether the user/passenger is in the vehicle, (paras. 0008, 0009);
searching whether a personal item associated with the destination exists around the user when it is determined that the user is in the vehicle (sensing whether an item of personal property is disposed in the autonomous vehicle belonging to the user, detecting whether the passenger has left the autonomous vehicle or not) (paras. 0008, 0009, 0030); and 
outputting a result of the searching (that is, alerting the user/passenger to the presence of the item of personal property in the autonomous vehicle) (para. 0009

	Regarding claims 4, 11, Stauffer discloses wherein the result of searching is that the personal item is detected when a confirmation request that is sent from an in-vehicle device mounted on a vehicle is received (detecting whether the passenger has left the autonomous vehicle; and alerting the passenger to the presence of the item of personal property in the autonomous vehicle from on board device, such as, a display) (paras. 0009, 0040, 0041).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 6, 7, 10, 13, 14, 17, 18, 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Stauffer et al (hereinafter Stauffer) (US 2017/0213165) in view of Yoshioka et al (hereinafter Yoshioka) (US 7,419,095).
	Regarding claims 2, 18, Stauffer discloses limitation recited above with claim 1.  Stauffer does not disclose notifying information on the personal item in a case where the result of searching is that the personal item associated with the destination is not detected.  Yoshioka in a similar field of endeavor discloses notifying information on the personal item in a case where the result of searching (col. 27, lines 21-25; col. 28, lines 6-13) of personal item associated with the destination (facility category for instance golf course, etc., fig. 45) is not detected, notifying information on the personal item that is not detected (col. 27, lines 21-25; col. 28, lines 6-13).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Yoshioka for provide notifying on personal item destined for destination as not detected with the method of Stauffer for the benefit of provide time saving and convenience to user.  
	Regarding claims 3, 10, 17, Stauffer discloses all limitation of claim 1 above.  Stauffer does not expressly show, wherein, 
	searching whether the personal item exists around the user includes detecting a distance from the personal item; and notifying the information includes, in a case where the distance from the personal item associated with the category of the destination exceeds a specified distance, notifying the information on the personal item.  
	Yoshioka discloses wherein: detecting the personal item includes detecting a distance from the personal item (see fig. 3); and notifying the information includes, in a case where the distance from the personal item associated with the category of the destination exceeds a specified distance, notifying the information on the personal item (Detection of the carried item involves detecting an RFID within a detection region (for example, within a diameter of 2 R cm), and detecting the obtained ID as the carried item) (col. 6, lines 53-58, see also fig. 3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Yoshioka noted above with Stauffer for the benefit of preventing loss of valuable personal item for the user.
	Regarding claims 6, 13, 20, Stauffer discloses limitation recited and analyzed above with claim 1.  Stauffer further discloses personal item detection that detects user forgetting to carry personal item with him on leaving the vehicle (para. 0030).  Stauffer does not expressly show distance from the personal item exceeds the specified distance.  Yoshioka does.  Yoshioka discloses determining that the user has forgotten to carry the personal item in the case where the distance from the personal item exceeds the specified distance (col. 6, lines 53-58, see also fig. 3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Yoshioka noted above with Stauffer for the benefit of preventing loss of valuable personal item for the user.
	Regarding claims 7, 14, Stauffer discloses a personal item associated with the destination exists around the user (sensing whether an item of personal property is disposed in the autonomous vehicle belonging to the user) (paras. 0008, 0009, 0030).  Stauffer does not expressly show searching whether a personal item associated with a category of the destination exists around the user.  Yoshioka in a similar field of endeavor discloses a forgetting-to-carry prevention assistance system that assists a user in preventing forgetting to carry a personal item, the forgetting-to-carry prevention assistance system (abstract; col. 2, lines 6-7; col. 37, lines 9-18), and a candidate searching unit and a notification section configured to, in a case where the personal item associated with a category (listing) of the destination (facility category for instance golf course, etc., fig. 45) exists around the user (note that it is also acceptable to further set a category (list) in the facility that has a relationship with a predetermined specified item, and to predict the target area using this specified item in the case of categories of the same type) (col. 27, lines 21-25; col. 28, lines 6-13; col. 31, lines 1-8).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Yoshioka for personal item searched associated with a category exists around the user with Stauffer for the benefit of making sure personal item are not misrepresented and proper match is established with a category of destination for the user. 

Claims 5, 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Stauffer et al (hereinafter Stauffer) (US 2017/0213165) in view of Kudo et al (hereinafter Kudo) (US 2009/0157291).
	Regarding claims 5, 12, Stauffer discloses limitation noted above with claim 1, except does not disclose wherein the in-vehicle device sends the confirmation request to the terminal device, based on information on a state of the vehicle.  Kudo in a similar field of endeavor discloses wherein the in-vehicle device sends the confirmation request to the terminal device, based on information on a state of the vehicle (para. 0077, 0081, and 0082).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kudo noted above with Stauffer for the benefit of provide information relating to the missing item having been identified by the missing item identification section.

Claim 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Stauffer et al (hereinafter Stauffer) (US 2017/0213165) in view of Yoshioka et al (hereinafter Yoshioka) (US 7,419,095) and further in view of Kudo et al (hereinafter Kudo) (US 2009/0157291).
	Regarding claims 19, Stauffer in view of Yoshioka discloses all limitation of the claim noted above with claim 15, except does not disclose wherein the in-vehicle device sends the confirmation request to the terminal device, based on information on a state of the vehicle.  Kudo in a similar field of endeavor discloses wherein the in-vehicle device sends the confirmation request to the terminal device, based on information on a state of the vehicle (para. 0077, 0081, and 0082).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kudo noted above with Stauffer in view of Yoshioka for the benefit of provide information relating to the missing item having been identified by the missing item identification section.  

Claim Interpretation 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing unit”, in claim 8-10, 15-19.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  The associated written description, paragraphs 0036, fig. 2 (elements, 100 has a function of executing the various applications. More specifically, the processing unit 100 has a function of executing a scheduler 102, a travel plan application 104, and a forgetting-to-carry prevention assistance application 110.- that appear to support the limitations as structural elements.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014.  The examiner can normally be reached on 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/   
Primary Examiner, 
Art Unit 2632.